DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The Examiner acknowledges Applicant’s amendments and remarks filed on August 17, 2022.  They have been fully considered and are sufficient to overcome the rejection based on 35 U.S.C. 112(b).  However, the amendments are not sufficient to overcome the prior art rejections.  The Examiner notes that the prior Office Action set forth two separate grounds of rejection based on two respective references, Fayneh and Asamura.  Applicant’s arguments and amendments address the rejection based on Fayneh while completely ignoring the rejection based on Asamura (pp. 4-6).  The amendments to overcome Fayneh are not sufficient to overcome the rejection based on Asamura.  The rejection based on Asamura is therefore maintained.  Additionally, in places where the amendments have changed the scope of the claims, the rejection based on Asamura has been adjusted accordingly based on Applicant’s amendments.  For example, the Examiner notes that the “first synchronization signal” (as currently recited in amended claim 1) differs in scope from the first synchronization signal as originally presented, as it is explicitly recited as being communicated externally.  The original first synchronization signal was recited as being “not available outside the electronic module”.  The rejection based on Asamura therefore has been adjusted based on this change.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 30 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 30 recites a trigger circuit to generate trigger signals for externally controlling the electronic circuit, as well as a trigger signal generation circuit to generate the trigger signals.  It is unclear whether the trigger circuit or the trigger signal generation circuit generates the trigger signals, as both are recited as generating the trigger signals and the claim fails to clearly articulate any structural relationship between the circuits.  Additionally, independent claim 27 recites an integrated circuit outside the electronic circuit that generates trigger signals.  It is unclear whether the trigger signals generated by the integrated circuit outside the electronic circuit are the same trigger signals generated by the trigger circuit and/or trigger signal generation circuit.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
  
Claims 1-4, 13-18, 24, 25, and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asamura, U.S. Patent Application Publication No. 2008/0231749.
Regarding claim 1, Asamura teaches a method comprising:
	communicating, by an electronic circuit [Fig. 1 and 6: image processors 1-4], a first synchronization signal to an external electronic circuit [Fig.  1 and 3: feedback clock output from the internal PLL 105 of the image processor 1 to the external PLL circuit 11];
generating, by the external electronic circuit [Fig. 1 and 6: external PLL circuits 11-14], a digital timing signal [Fig. 3 and 7: reference clock from external PLL circuit] to emulate the first synchronization signal [para. 0036-0041: feedback clock from image processor is supplied to external PLL, which synchronizes to the base clock and is used to produce the reference clock, thereby causing the reference clock to emulate the feedback clock signal]; and
operating the electronic circuit using the digital timing signal [Fig. 4: reference clock supplied to internal PLL 105 to generate additional clocks].
Regarding claim 2, Asamura teaches generating digital the timing signal comprises dividing a frequency of an elementary digital clock signal [Fig. 6: external PLL 11 receives divided clock from divide-by-N divider 71].
Regarding claim 3, Asamura teaches generating the digital timing signal comprises generating the digital timing signal using a second synchronization signal that comes from the electronic circuit [Fig. 4: any of the internal clock signals within internal PLL 105 derived from reference clock (except for output clock provided output control circuit) may be construed as a second synchronization signal that comes from the electronic circuit and is used to generate the digital timing signal, even if indirectly].
Regarding claim 4, Asamura teaches that the second synchronization signal comprises an elementary digital clock signal having a frequency and generating the digital timing signal comprises dividing the frequency of the elementary digital clock signal [Fig. 6: feedback clock provided to divide-by-N divider 71 which supplies divided clock to external PLL 11].
Regarding claim 13, Asamura teaches that the electronic circuit is a multimedia interface circuit [Fig. 1: image processors 1-4].
Regarding claim 14, Asamura teaches that the digital timing signal comprises a start of line signal emulating a horizontal synchronization signal of the multimedia interface circuit or a start of frame signal emulating a vertical synchronization signal of the multimedia interface circuit [para. 0030: “Assuming that the format of an input signal given to the four display areas shown in FIG. 2 is such that an effective image area has 1920 pixels.times.1080 lines, a dot clock of an image is 145 MHz, a horizontal frequency is 65 KHz and a vertical frequency is 60 Hz, the image processor 1 is required to generate the output clock with a frequency of 145 MHz.”].
Regarding claim 15, Asamura discloses an integrated circuit comprising:
a timing signal generator [external PLL 11-14] configured to generate, outside an electronic circuit [image processor 1-4], a digital timing signal [reference clock signal from external PLL] to emulate a first synchronization signal internal to the electronic circuit and not available outside the electronic circuit [Fig. 4: any of the internal clock signals within internal PLL 105 derived from reference clock (except for output clock provided output control circuit) may be construed as a synchronization signal that is emulated by the digital timing signal and is not available outside the electronic module; para. 0036-0041: feedback clock from image processor, which is derived from internal clock signals, is supplied to external PLL, which synchronizes to the base clock and is used to produce the reference clock, thereby causing the reference clock to emulate the feedback clock signal, and therefore, to emulate the internal clock signals, i.e. the “first synchronization signals” not available outside the electronic circuit]; and
an output configured to be coupled to the electronic circuit [image display 40].
Regarding claims 16-18, 24, and 25, Asamura teaches the method of claims 2-4, 13, and 14, and also the circuit that executes the claimed method.
	Regarding claim 27, Asamura teaches a system comprising:
an electronic module [Fig. 1: image processors 1-4]; 
an integrated circuit outside the electronic module, the integrated circuit configured to generate a digital timing signal that emulates a first synchronization signal internal to the electronic module and not available outside the electronic module [external PLLs 11-14] and to generate trigger signals based on the digital timing signal [Fig. 3 and 4: output clock derived from reference clock]; and 
a controller [Fig. 3: image processing circuit 101] configured to independently and autonomously perform control operations of the electronic module at times triggered by the trigger signals [Fig. 4: internal PLL provides output clock to image processing circuit].
Regarding claim 28, Asamura teaches that the electronic module is a display interface module [Fig. 1: image display 40] and the controller is configured to perform a graphical computing operation at a time controlled by a second trigger signal [Fig. 4: internal PLL provides output clock to image processing circuit].
Regarding claim 29, Asamura teaches that the electronic module is a camera interface module [para. 0020: “The image input circuits 31 to 34 receive image data respectively given from the image formation devices 51 to 54. The image input circuits 31 to 34 are AD conversion circuits or digital interface circuits, for example, and provide digitized image data to the image processors 1 to 4, respectively.”] and the controller is configured transmit an outgoing stream of image data at a time controlled by a first trigger signal or to digitally process a stream of image data at a time controlled by a second trigger signal [Fig. 2: image processor receives data from image input circuit 31 to process for display 40; Fig. 4: internal PLL provides output clock to image processing circuit].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Asamura in view of Kim et al., U.S. Patent Application Publication No. 2012/0195503.
Regarding claim 26, Asamura discloses the integrated circuit of claim 15, but does not teach that it is incorporated into a system-on-chip (SoC).  
Kim discloses an image processing system [Fig. 3] incorporated into an SoC [para. 0063: “In some exemplary embodiments, the image processing device 130a including a plurality of image enhancers 131 and 133 may be integrated in a single system-on-chip (SOC). In other cases, for example but not limited to mobile devices, the memory device 210 and the system bus 220 and other components may be further integrated in the system-on-chip together with the image processing device 130a.”].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Asamura and Kim by modifying Asamura’s device to be incorporated into an SoC, as taught by Kim.  Both Asamura and Kim disclose image processing devices that employ multiple data paths comprising redundant circuitry.  Kim teaches that the image processing device may be incorporated into a single SoC which may, for example, be used for mobile devices which are well-known as requiring highly integrated systems.  It would therefore have been obvious to one of ordinary skill in the art to also combine Asamura’s device into an SoC based on Kim’s teaching to do so.  Additionally, it is well-known in the art to combine previously discrete circuit elements into a single integrated circuit.

Allowable Subject Matter
Claims 5, 7-12, 19, and 21-23,  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Tuesday to Friday and every other Monday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov